DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
 	In the Examiner's best judgement the best prior art found during prosecution with respect to independent claims 1 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Specifically, a plurality of signal conditioning devices each receiving a respective one of the downlink signals and providing a conditioned downlink signal;
a plurality of Doppler and/or Delay compensator devices each receiving a respective conditioned downlink signal from a respective one of the plurality of signal conditioning devices, conducting Doppler and/or Delay compensation on the received conditioned downlink signal, and providing a compensated downlink signal output; and a selector or diversity combiner receiving the compensated downlink signal from each of said plurality of Doppler and/or Delay compensators, said selector or diversity combiner selecting one of the received compensated downlink signals based on received signal strength of each received compensated downlink signal to provide a selected downlink signal, or diversity combining all of the received compensated downlink signals to provide a diversity combined signal, and providing the selected downlink signal or the diversity combined signal to an eNodeB.
 
 	The examiner identifies, as the best prior art of record, the following documents: 	a. US Patent 8,346,162 (published 17 Feb. 2011) [hereinafter Jayasimha] teaches  receiving at a ground station, high-frequency downlink signals from a plurality of satellites; (i.e. fig. 3  shows a ground station (310) that may receive downlink signals from multiple satellites (306, 308); see column 6, lines 7 – 25 and column 6, lines 38 - 60 ) conditioning the received high-frequency downlink signals from the plurality of satellites; (i.e. fig. 3 shows the downlink signals may be conditioned by a low noise amplifier; see column 6, lines 7 – 25 and column 6, lines 38 - 60) compensating the conditioned downlink signals for Doppler and/or delay; (i.e. fig. 3 shows any doppler shift or delay of the downlink signals may be negated; see column 6, lines 7 – 25 and column 6, lines 61 – 66 and column 7, lines 1 - 31) selecting one of the conditioned downlink signals based on received signal strength to provide a selected downlink signal, or diversity combining the conditioned downlink signals to provide a diversity combined signal; (i.e. fig. 3 shows the downlink signals may be diversity combined in a combiner in the downlink station (310); see column 6, lines 7 – 25) and providing the selected downlink signal or the diversity combined signal to a base station. (i.e. fig. 3 shows the diversity combined downlink signals are utilized in the downlink stations as a result of signal processing; see column 6, lines 7 – 25 and column 7, lines 30 - 46)
	However, Jayasimha does not teach a plurality of signal conditioning devices each receiving a respective one of the downlink signals and providing a conditioned downlink signal;
a plurality of Doppler and/or Delay compensator devices each receiving a respective conditioned downlink signal from a respective one of the plurality of signal conditioning devices, conducting Doppler and/or Delay compensation on the received conditioned downlink signal, and providing a compensated downlink signal output; and a selector or diversity combiner receiving the compensated downlink signal from each of said plurality of Doppler and/or Delay compensators, said selector or diversity combiner selecting one of the received compensated downlink signals based on received signal strength of each received compensated downlink signal to provide a selected downlink signal, or diversity combining all of the received compensated downlink signals to provide a diversity combined signal, and providing the selected downlink signal or the diversity combined signal to an eNodeB.

Additionally, all of the further limitations in 2 – 6, 9 and 10 are allowable since the claims are dependent upon the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
August 4, 2022Primary Examiner, Art Unit 2471